DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 18-20 remain withdrawn as drawn to non-elected inventions. Claims 1, 9 and 18 have been amended. Claims 1-17 are examined.
	
Information Disclosure Statement
The information Disclosure Statement filed on 03/02/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PGPub 2011/0201099), cited by applicant on IDS, in view of Pais et al (WO 2017/019598 with US equivalent US PGPub 2018/0372595) and Eguchi et al. (US20060074347A1).
Regarding claim 1, Anderson et al, hereafter referred to as Andersen, teaches an assay cartridge used to conduct a biological assay in a cartridge reader, wherein the assay can be used for analytes including a hazardous contaminant (para. 0362). The system above includes features to facilitate sample collection and processing. 
Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber (which reads on the handle having a first cross-section and wherein the interior volume of the fluid-tight container has a corresponding cross-section sized to receive the first cross-section of the handle). Within the sample chamber, an extraction reagent is introduced from a separate reagent chamber, for extracting a target or analyte from the swab (para. 0191-0192). The sample chamber is connected to a detection chamber via fluid conduits to allow fluid to flow from one chamber to another. The detection chamber contains an area holding assay reagents for the detection of an analyte from a sample and measuring a signal 
However, Anderson does not teach the fluid-tight container has a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume; a handle having a base portion and a grip portion; the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle.
Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to fit entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken when the outlet port is connected to the fluidic well (para. 0048).
Eguchi et al., hereafter referred to as Eguchi, teaches throughout the publication  a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the the sputum-collecting device having a base with a fiber bundle and grip faces disclosed by Eguchi reads on the limitation “a handle having a base portion and a grip portion” when given its broadest reasonable interpretation.
Eguchi also teaches that the lower part 14a of the abovementioned container main body 14A is formed with a substantially oval cross-sectional shape that allows the insertion of the base part 11 of the abovementioned sputum-collecting device 13, and the upper part 14b is formed with a substantially circular cross-sectional shape which is larger than that of the abovementioned lower part 14a, and which allows the insertion of the handle part 12 of the abovementioned sputum-collecting device 13; As a result of both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14b, other objects can be prevented from contacting the handle part 12 (Fig. 5 (a)-(c) and Fig. 6, para. 52-53); the interior of the collection sample container 14 can be placed in a tightly closed state (para. 51). Therefore the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed by Eguchi reads on the limitation “the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle” when given its broadest reasonable interpretation.
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include a release mechanism for the sample container as taught by Pais because it would have been desirable to incorporate a seal mechanism that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (Pais, para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the release mechanism of Pais includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the microfluidic device. While Anderson in view of Pais teach that the puncturable seal allows controlled release of the buffer fluid dependent on the puncture means used (Pais, paragraph 0048) the references do not specifically teach that the controlled release releases less than a total volume of the buffer solution. However, this limitation is drawn to intended use of the orifice and therefore the prior art only needs to be capable of performing the recited intended use. So long as the orifice is capable of releasing less than a total volume of the buffer solution, it reads on the 
It would further been obvious to one of ordinary skill in the art at the filing date of the invention to modify the detection system of Anderson in view of Pais, to use the collecting device having a base with a fiber bundle and grip faces and the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed, as taught by Eguchi, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because using grip portions on a handle would prevent slipping of the fingers as taught by Eguchi (Eguchi, para. 49) and using the collection sample container taught by Eguchi would ensure that both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14 b, other objects can be prevented from contacting the handle part 12 (Eguchi, para. 53).
One of skill in the art would have a reasonable expectation of success in combining Anderson with Pais and Eguchi because they are all directed to a sample collecting tool using a container and a sample collecting portion such as a swab or a fiber bundle.

Regarding claim 2, Anderson teaches a barcode or label on the cartridge that displays relevant information pertaining to the assays being performed or any information required to perform the assay (para. 0303). Since applicant’s claim provides no structure for the “demarcation guide” of claim 2 and the “test surface” of claim 2 is 

Regarding claim 3, Anderson teaches a computerized control system for controlling the cartridge-based system (para. 0308). The system includes a cartridge reader with optical detectors for measuring optical measurements of sample such as absorbance, light scattering, fluorescence, etc. (para. 0172). In an embodiment, the computerized control system includes a microprocessor for analyzing the acquired measurement data for the presence of an analyte or identifying a target in a sample (para 0091, 0103).

Regarding claim 5, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container (Anderson, Par. 191, Fig. 28). The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid-tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B). It would be obvious to incorporate the teachings of Pais into the device of Anderson because those features are known in the art as taught by Pais.



Regarding claim 9, Anderson teaches an assay cartridge used to conduct a biological assay, wherein the assay can be used for analytes including a hazardous contaminant. Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber (which reads on the handle having a first cross-section and wherein the interior volume of the fluid-tight container has a corresponding cross-section sized to receive the first cross-section of the handle). Within the sample chamber, an extraction reagent is introduced from a separate reagent chamber, for extracting a target or analyte from the swab (para. 0191-0192). The sample chamber is connected to a detection chamber via fluid conduits to allow fluid to flow from one chamber to another. The detection chamber contains an area holding assay reagents for the detection of an analyte from a sample and measuring a signal produced from the presence or absence of said analyte (para. 0223).
However, Anderson does not teach the fluid-tight container has a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume; a handle having a base portion and a grip portion; the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle.
Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken with the outlet port is connected to the fluidic well (para. 0048).
Eguchi et al., hereafter referred to as Eguchi, teaches throughout the publication  a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the other end, and a collection sample container for receiving the sputum-collecting device inside it (Abstract). In detail, Eguchi teaches a sputum-collecting device 13, wherein base part 11 comprises a base main body 11A with a substantially oval (or rectangular) cross-sectional shape which has the abovementioned sputum-collecting part 10 fit over one end, and in which the abovementioned handle part 12 is integrally formed on the other end, a fiber bundle 11B (formed by bundling numerous fibers) which is accommodated in this base main body 11A in order to suck up sputum collected by the sputum-collecting part 10 utilizing the capillary phenomenon; However, this base part 11 may have some other construction (Fig. 4 (a)-(d), para. 50); the handle having the grip the sputum-collecting device having a base with a fiber bundle and grip faces disclosed by Eguchi reads on the limitation “a handle having a base portion and a grip portion” when given its broadest reasonable interpretation.
Eguchi also teaches that the lower part 14a of the abovementioned container main body 14A is formed with a substantially oval cross-sectional shape that allows the insertion of the base part 11 of the abovementioned sputum-collecting device 13, and the upper part 14b is formed with a substantially circular cross-sectional shape which is larger than that of the abovementioned lower part 14a, and which allows the insertion of the handle part 12 of the abovementioned sputum-collecting device 13; As a result of both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14b, other objects can be prevented from contacting the handle part 12 (Fig. 5 (a)-(c) and Fig. 6, para. 52-53); the interior of the collection sample container 14 can be placed in a tightly closed state (para. 51). Therefore the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed by Eguchi reads on the limitation “the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle” when given its broadest reasonable interpretation.
Therefore it would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include a release mechanism for the sample container taught by Pais because it would have been 
It would further been obvious to one of ordinary skill in the art at the filing date of the invention to modify the detection system of Anderson in view of Pais, to use the collecting device having a base with a fiber bundle and grip faces and the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed, as taught by Eguchi, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because using grip portions on a handle would prevent slipping of the fingers as taught by Eguchi (Eguchi, para. 49) and using the 
One of skill in the art would have a reasonable expectation of success in combining Anderson with Pais and Eguchi because they are all directed to a sample collecting tool using a container and a sample collecting portion such as a swab or a fiber bundle.

Regarding claim 10, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container (Anderson, Par. 191, Fig. 28). The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B). It would be obvious to incorporate the teaching of Pais into the device of Anderson because those features are known in the art as taught by Pais.

Regarding claim 11, Pais teaches the swab extraction chamber contains an outlet port that is able to couple to the fluidic well of the microfluidic device, wherein they are connected together by a luer or screw fitting that is configured to mate the outlet 

Regarding claim 17, Anderson teaches a reagent chamber for holding an extraction reagent to contact the swab containing the sample to remove said sample from the swab. The reagent chamber is connected to the sample holding chamber via a conduit. In an embodiment, an assay release mechanism is used to release the extraction reagent and a filter can be used to control the release of the extraction reagent into the sample chamber (para. 0201-0202). Although the references do not specifically teach the cross section of the channel is shaped to release the volume of the buffer fluid one drop at a time, the shape of the channel is considered a matter of choice in which a person of ordinary skill in the art at the filing date of the invention would have found obvious unless persuasive evidence is provided of the significance of the shape. See MPEP 2144.04.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais and Eguchi as applied to claim 1 above, and further in view of Tung et al (US Patent 7,837,939 B2).
Regarding claim 4, Anderson in view of Pais and Eguchi teaches the system above in claim 1. However, Anderson in view of Pais and Eguchi does not teach a length of material extending between the sample receiving zone and the at least one 
Tung et al., hereafter referred to as Tung, teaches a sample collection and analysis device for determining the presence of analyte in a fluid sample. Specifically, Tung teaches a sample applicator and a testing device for receiving a fluid sample from the sample applicator. Within the testing device is an analyte test strip for testing if an analyte is present within a sample. When a sample applicator is connected with the test device, the fluid sample is released into the fluid collection well and comes into contact with a wicking material which moves the sample to the test zones via capillary action (Col. 7, lines 14-30). The wicking material can be made of any bibulous material capable of capillary flow (Col. 10, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson in view of Pais and Eguchi and further include the wicking material taught by Tung because the wicking material can be used to enhance the flow of fluid sample to from the sample collection chamber to the test zones (Tung, Col. 1o, lines 50-55). One of ordinary skill in the art would have been motivated to combine references because both Anderson in view of Pais and Eguchi and Tung teaches the use of solid phase assays (Anderson, para. 0223; Tung, Col. 7, lines 58-65) and the incorporation of the wicking material to the assay helps to control the flow of the sample from the receiving area of the test strip the test zone (i.e. the fluidic pathway of the sample) in addition to the fabrication material as mentioned above. One of skill in the art would have a reasonable expectation of success in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais and Eguchi as applied to claim 1 above, and further in view of Karakawa (US Patent 5,543,115).
Regarding claim 7, Anderson in view of Pais and Eguchi teaches the invention as applied above to claim 1. However, Anderson in view of Pais and Eguchi fails to teach the wherein at least a portion of the container is flexible such that the interior volume can be compressed to expel the volume of the buffer solution from the interior volume through the orifice of the nozzle.
Karakawa teaches a sample handling device for the collection, storage, processing and dispensing of samples. Specifically, Karakawa teaches a sample storage means, in this case a vial that is manufactured from a flexible inert material. The material is flexible to prevent breakage and to allow pressure to be applied for the dispensing of the liquid sample (Col. 3, lines 7-13). In one embodiment, the vial contains a reagent to stabilize the liquid sample. The reagent can be saline or any buffered solution. (Col. 5, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit as taught by Anderson in view of Pais and Eguchi and modify it to include the flexible inert material from the storage means of Karakawa because it would allow for pressure to be applied to the sample storage container to dispense the liquid sample and/or buffer solution (Karakawa, Col. 3, lines 7-

Claims 12-14 are rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais and Eguchi as applied above to claim 1, and further in view of Foote et al (WO1995025948A1, cited on Applicant’s IDS, hereafter referred to as Foote).
Regarding claim 12, Anderson in view of Pais and Eguchi teaches the invention as applied above to claim 9. Additionally, the sample extraction device of Pais teaches a swab with a handle having a T-shaped cross section (Pais, Fig. 6A). However, Anderson in view of Pais and Eguchi fails to teach a swab holding member having a flat first surface and a second surface spaced apart from the first surface, and a handle portion extending away from the second surface.
Foote teaches an assay device for hygiene monitoring and sterility testing. Specifically, Foote teaches a collection device having a swab holding member with two flat surfaces that are spaced apart from each other, with one surface having a collection brush and the other having a collection swab (Fig. 5, pg. 7, lines 22-35).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of Anderson in view of Pais and Eguchi and further include the collection device handle as taught by Foote because the elongated handle away from the swab holding member allows for the user to hold the 

Regarding claim 13, Anderson teaches the swab collection device consisting of an elongated handle and a sample collection head, made of absorbent material, coupled to one end of the elongated handle (Anderson, para. 0190). Technically, the absorbent material swab attached to the handle consists of an inner layer surrounding the end of the handle with an outer layer.

Regarding claim 14, Anderson teaches the swab head made of absorbent material having a width greater than that of the elongated handle that it is attached to (Anderson, Fig. 28 and 29).

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais, Eguchi and Foote as applied above to claim 14, further in view of Shields (US Patent No. 1,853,238, cited by Applicant on IDS).
Regarding claim 15, Anderson in view of Pais, Eguchi and Foote teaches the invention as applied above to claim 14. However, Anderson in view of Pais, Eguchi and Foote fails to teach wherein the absorbent swab material is coupled to the flat first surface of the swab holding member at opposing edges of the swab material with a gap 
Shields teaches a handle or holder for a sponge whereby the sponge can be manipulated. Specifically, Shields teaches an absorbent material, i.e. the sponge, being molded onto the handle wherein the handle has opposite fingers molded to the sponge to keep it in place (Fig. 4, #30 upper and lower members). A gap exist between the absorbent swab material and the upper finger and the lower fingers of the handle (Fig. 4; Lines 84-96).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of a modified Anderson and further include the absorbent swab coupling structure as taught by Shields because the absorbent material is molded onto the handle of the swab holding device. One of ordinary skill in the art at the filing date of the invention would have been motivated to combine references because the absorbent material being molded to the handle allows the swab to be held in place when a sample is being taken (Shields, Lines 22-25, 94-96). One of skill in the art would have a reasonable expectation of success in combining Anderson in view of Pais, Eguchi and Foote with Shields because both are directed to a swab holding structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. US11199529B (hereinafter ‘529) in view of Pais et al (WO 2017/019598 with US equivalent US PGPub 2018/0372595) and Eguchi et al. (US20060074347A1).
Regarding claim 1, ‘529 teaches a hazardous contaminant detection system (claim 1) comprising: 
a collection device comprising: 
a buffer solution configured to lift a hazardous contaminant from a test surface when the buffer solution is applied to the test surface, 
an absorbent swab material configured to absorb at least a portion of the buffer solution and to contact the test surface to collect the hazardous contaminant, 
a handle having a first end coupled to the absorbent swab material, a second end spaced apart from the first end, and an elongate length extending therebetween, 
a fluid-tight container having an interior volume dimensioned to encase the handle and the absorbent swab material and the buffer solution, and 
a detection device comprising: 
an assay test strip positioned to receive the volume of the buffer solution released from the container, the assay test strip comprising at least one reaction zone 
an image sensor positioned to receive light reflected from the at least one reaction zone and configured to generate signals representing an intensity of the received light, and 
control electronics configured to analyze the signals and determine the presence of the hazardous contaminant in the at least one reaction zone.
‘529 fails to teach the container having a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume, wherein the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle;
Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to fit entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken when the outlet port is connected to the fluidic well (para. 0048).
Eguchi et al., hereafter referred to as Eguchi, teaches throughout the publication  a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the 
Eguchi also teaches that the lower part 14a of the abovementioned container main body 14A is formed with a substantially oval cross-sectional shape that allows the insertion of the base part 11 of the abovementioned sputum-collecting device 13, and the upper part 14b is formed with a substantially circular cross-sectional shape which is larger than that of the abovementioned lower part 14a, and which allows the insertion of the handle part 12 of the abovementioned sputum-collecting device 13; As a result of both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14b, other objects can be prevented from contacting the handle part 12 (Fig. 5 (a)-(c) and Fig. 6, para. 52-53); the interior of the collection sample container 14 can be placed in a tightly closed state (para. 51). 
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of ‘529 and include a release mechanism for the sample container as taught by Pais because it would have been desirable to incorporate a seal mechanism that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (Pais, para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the release mechanism of Pais includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the microfluidic device. While ‘529 in view of Pais teach that the puncturable seal allows controlled release of the buffer fluid dependent on the puncture means used (Pais, paragraph 0048) the references do not specifically teach that the controlled release releases less than a total volume of the buffer solution. However, this limitation is drawn to intended use of the orifice and therefore the prior art only needs to be capable of performing the recited intended use. So long as the orifice is capable of releasing less than a total volume of the buffer solution, it reads on the claims. ‘529 in view of Pais 
It would further been obvious to one of ordinary skill in the art at the filing date of the invention to modify the detection system of ‘529 in view of Pais, to use the collecting device having a base with a fiber bundle and grip faces and the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed, as taught by Eguchi, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because using grip portions on a handle would prevent slipping of the fingers as taught by Eguchi (Eguchi, para. 49) and using the collection sample container taught by Eguchi would ensure that both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14 b, other objects can be prevented from contacting the handle part 12 (Eguchi, para. 53). One of skill in the art would have a reasonable expectation of success in combining ‘529 with Pais and Eguchi because they are all directed to a sample collecting tool using a container and a sample collecting portion such as a swab or a fiber bundle.

Regarding claim 2, ‘529 teaches the hazardous contaminant detection system further comprising a demarcation guide configured to specify an area of the test surface to be tested for contamination by the hazardous contaminant (claim 2).
Regarding claim 3, ‘529 teaches the hazardous contaminant detection system wherein the control electronics are configured to determine whether the hazardous 
Regarding claim 4, ‘529 in view of Pais teaches the hazardous contaminant detection system wherein the assay test strip comprises: 
a sample receiving zone for receiving the volume of the buffer solution (‘529, claim 4) released through the orifice of the nozzle (Pais, para. 0045 and 0048; it would be obvious to include the buffer solution released through the orifice of the nozzle because Pais teaches that the release mechanism includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the microfluidic device); and 
a length of material extending between the sample receiving zone and the at least one reaction zone and configured to wick at least the received buffer solution from the sample receiving zone to the at least one reaction zone (‘529, claim 4).
Regarding claim 5, ‘529 in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container(‘529, claim 1). The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid-tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B). It would be obvious to incorporate the teachings of Pais into the device of ‘529 because those features are known in the art as taught by Pais.


Regarding claim 9, ’529 teaches a hazardous contaminant collection device (claim 1) comprising: 
a buffer solution configured to lift a hazardous contaminant from a test surface when applied to the test surface; 
an absorbent swab material configured to absorb at least some of the buffer solution and to contact the test surface to collect the hazardous contaminant; and 
a handle having a first end coupled to the absorbent swab material, a second end spaced apart from the first end, and an elongate length extending therebetween, 
a fluid-tight container having an interior volume dimensioned to encase the handle and the absorbent swab material and the buffer solution.
However, ‘529 fails to teach the container having a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume, wherein the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle;
Pais teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being 
Eguchi teaches throughout the publication a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the other end, and a collection sample container for receiving the sputum-collecting device inside it (Abstract). In detail, Eguchi teaches a sputum-collecting device 13, wherein base part 11 comprises a base main body 11A with a substantially oval (or rectangular) cross-sectional shape which has the abovementioned sputum-collecting part 10 fit over one end, and in which the abovementioned handle part 12 is integrally formed on the other end, a fiber bundle 11B (formed by bundling numerous fibers) which is accommodated in this base main body 11A in order to suck up sputum collected by the sputum-collecting part 10 utilizing the capillary phenomenon; However, this base part 11 may have some other construction (Fig. 4 (a)-(d), para. 50); the handle having the grip faces 12A (Fig. 4 (a) para. 49). Therefore the sputum-collecting device having a base with a fiber bundle and grip faces disclosed by Eguchi reads on the limitation “a handle having a base portion and a grip portion” when given its broadest reasonable interpretation.
Eguchi also teaches that the lower part 14a of the abovementioned container main body 14A is formed with a substantially oval cross-sectional shape that allows the 
Therefore it would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of ‘529 and include a release mechanism for the sample container taught by Pais because it would have been desirable to incorporate a seal mechanism that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the release mechanism of Pais includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the 
It would further been obvious to one of ordinary skill in the art at the filing date of the invention to modify the detection system of ‘529 in view of Pais, to use the collecting device having a base with a fiber bundle and grip faces and the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed, as taught by Eguchi, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because using grip portions on a handle would prevent slipping of the fingers as taught by Eguchi (Eguchi, para. 49) and using the collection sample container taught by Eguchi would ensure that both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the abovementioned upper part 14 b, other objects can be prevented from contacting the handle part 12 (Eguchi, para. 53).
One of skill in the art would have a reasonable expectation of success in combining ‘529 with Pais and Eguchi because they are all directed to a sample 

Regarding claim 10, 529 in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container (‘529, claim 1). The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid-tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B). It would be obvious to incorporate the teachings of Pais into the device of ‘529 because those features are known in the art as taught by Pais.
Regarding claim 11, Pais teaches the swab extraction chamber contains an outlet port that is able to couple to the fluidic well of the microfluidic device, wherein they are connected together by a luer or screw fitting that is configured to mate the outlet port to the fluidic well (para. 0048). It would be obvious to incorporate the teaching of Pais into the device of ‘529 because those features are known in the art as taught by Pais.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘529 in view of Pais and Eguchi as applied to claim 1 above, and further in view of Karakawa (US Patent 5,543,115).
‘529 in view of Pais and Eguchi teaches the invention as applied above to claim 1. However, ‘529 in view of Pais and Eguchi fails to teach the wherein at least a portion of the container is flexible such that the interior volume can be compressed to expel the volume of the buffer solution from the interior volume through the orifice of the nozzle.
Karakawa teaches a sample handling device for the collection, storage, processing and dispensing of samples. Specifically, Karakawa teaches a sample storage means, in this case a vial that is manufactured from a flexible inert material. The material is flexible to prevent breakage and to allow pressure to be applied for the dispensing of the liquid sample (Col. 3, lines 7-13). In one embodiment, the vial contains a reagent to stabilize the liquid sample. The reagent can be saline or any buffered solution. (Col. 5, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit as taught by ‘529 in view of Pais and Eguchi and modify it to include the flexible inert material from the storage means of Karakawa because it would allow for pressure to be applied to the sample storage container to dispense the liquid sample and/or buffer solution (Karakawa, Col. 3, lines 7-13). One of ordinary skill in the art at the time of the invention would have a reasonable chance of success in modifying the sample collection kit of ‘529 with the sample storage means of Karakawa because both references are sample collection devices that employ an assay for detecting the presence of an analyte in a sample.

Claims 12-14 are rejected under U.S.C. 103 as being unpatentable over ‘529 in view of Pais and Eguchi as applied above to claim 9, and further in view of Foote et al (WO1995025948A1, cited on Applicant’s IDS, hereafter referred to as Foote).
Regarding claim 12, ‘529 in view of Pais and Eguchi teaches the invention as applied above to claim 9. Additionally, the sample extraction device of Pais teaches a swab with a handle having a T-shaped cross section (Pais, Fig. 6A). However, ‘529 in view of Pais and Eguchi fails to teach a swab holding member having a flat first surface and a second surface spaced apart from the first surface, and a handle portion extending away from the second surface.
Foote teaches an assay device for hygiene monitoring and sterility testing. Specifically, Foote teaches a collection device having a swab holding member with two flat surfaces that are spaced apart from each other, with one surface having a collection brush and the other having a collection swab (Fig. 5, pg. 7, lines 22-35).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of ‘529 in view of Pais and Eguchi and further include the collection device handle as taught by Foote because the elongated handle away from the swab holding member allows for the user to hold the collection device without risk of contamination while the sample is being swabbed for. One of skill in the art would have a reasonable expectation of success in combining ‘529 in view of Pais and Eguchi with Foote because both are directed to a swab holding structure.


Regarding claim 14, ‘529 in view of Pais, Eguchi and Foote teaches The hazardous contaminant collection device wherein a width of the absorbent swab material is greater than a width of the flat first surface swab holding member (Eguchi, Fig, 6: sputum-collecting part 10 is wider than the base main body 11). It would have been obvious to incorporate a swab having a width greater than that of the elongated handle as taught by Eguchi into the modified device of ‘529, to reach at the claimed invention because a wider swab than the handle is known in the art as taught by Anderson.

Claim 15 is rejected under U.S.C. 103 as being unpatentable over ‘529 in view of Pais, Eguchi and Foote as applied above to claim 14, further in view of Shields (US Patent No. 1,853,238, cited by Applicant on IDS).
Regarding claim 15, ‘529 in view of Pais, Eguchi and Foote teaches the invention as applied above to claim 14. However, ‘529 in view of Pais, Eguchi and Foote fails to teach wherein the absorbent swab material is coupled to the flat first surface of the swab holding member at opposing edges of the swab material with a gap between a 
Shields teaches a handle or holder for a sponge whereby the sponge can be manipulated. Specifically, Shields teaches an absorbent material, i.e. the sponge, being molded onto the handle wherein the handle has opposite fingers molded to the sponge to keep it in place (Fig. 4, #30 upper and lower members). A gap exist between the absorbent swab material and the upper finger and the lower fingers of the handle (Fig. 4; Lines 84-96).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of a modified ‘529 and further include the absorbent swab coupling structure as taught by Shields because the absorbent material is molded onto the handle of the swab holding device. One of ordinary skill in the art at the filing date of the invention would have been motivated to combine references because the absorbent material being molded to the handle allows the swab to be held in place when a sample is being taken (Shields, Lines 22-25, 94-96). One of skill in the art would have a reasonable expectation of success in combining ‘529 in view of Pais, Eguchi and Foote with Shields because both are directed to a swab holding structure.

Claims 17 are rejected under U.S.C. 103 as being unpatentable over ‘529 in view of Pais and Eguchi as applied above to claim 9, and further in view of Anderson et al (US PGPub 2011/0201099), cited by applicant on IDS.

Anderson teaches a reagent chamber for holding an extraction reagent to contact the swab containing the sample to remove said sample from the swab. The reagent chamber is connected to the sample holding chamber via a conduit. In an embodiment, an assay release mechanism is used to release the extraction reagent and a filter can be used to control the release of the extraction reagent into the sample chamber (para. 0201-0202). Although the references do not specifically teach the cross section of the channel is shaped to release the volume of the buffer fluid one drop at a time, the shape of the channel is considered a matter of choice in which a person of ordinary skill in the art at the filing date of the invention could have found obvious unless persuasive evidence is provided of the significance of the shape. See MPEP 2144.04. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of a modified ‘529 and further include the nozzle comprises a channel leading to the orifice as taught by Anderson, to arrive at the claimed invention. Doing so would minimize the number and complexity of the operations that must be carried out by a user or cartridge reader as taught by Anderson (Anderson, para. 210). One of skill in the art would have a reasonable expectation of success in combining ‘529 in view of Pais and Eguchi with Anderson because both are directed to a collection device having reagent containers.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 12/06/2021 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.
Applicant argues that cited references, alone or in combination, fail to teach or suggest the amended Claim 1 recites in part, "a handle having a base portion and a grip portion" and "wherein the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle" and the amended Claim 9 recites in part, "a handle comprising a base portion and a grip portion" and "wherein the interior volume has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle".
This argument is found not persuasive in view of new ground of rejection applied to newly amended claims.

Specifically, Eguchi teaches throughout the publication a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the other end, and a collection sample container for receiving the sputum-collecting device inside it (Abstract). In detail, Eguchi teaches a sputum-collecting device 13, wherein base part 11 comprises a base main body 11A with a substantially oval (or rectangular) cross-sectional shape which has the abovementioned sputum-collecting part 10 fit over one end, and in which the abovementioned handle part 12 is integrally formed on the other end, a fiber bundle 11B (formed by bundling numerous fibers) which is accommodated in this base main body 11A in order to suck up sputum collected by the sputum-collecting part 10 utilizing the capillary phenomenon; However, this base part 11 may have some other construction (Fig. 4 (a)-(d), para. 50); the handle having the grip faces 12A (Fig. 4 (a) para. 49). Therefore the sputum-collecting device having a base with a fiber bundle and grip faces disclosed by Eguchi reads on the limitation “a handle having a base portion and a grip portion” when given its broadest reasonable interpretation.
Eguchi also teaches that the lower part 14a of the abovementioned container main body 14A is formed with a substantially oval cross-sectional shape that allows the insertion of the base part 11 of the abovementioned sputum-collecting device 13, and Therefore, the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed by Eguchi reads on the limitation “the interior volume of the fluid-tight container has a first portion shaped to receive the base portion of the handle and a second portion shaped to receive the grip portion of the handle” when given its broadest reasonable interpretation.
It would been obvious to one of ordinary skill in the art at the filing date of the invention to modify the detection system of Anderson in view of Pais, to use the collecting device having a base with a fiber bundle and grip faces and the collection sample container having the lower parts that allows the insertion of the base part and upper parts which allows the insertion of the handle part disclosed, as taught by Eguchi, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because using grip portions on a handle would prevent slipping of the fingers as taught by Eguchi (Eguchi, para. 49) and using the collection sample container taught by Eguchi would ensure that both the left and right sides of the handle part 12 of the sputum-collecting device 13 being covered by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        /BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 25, 2022